Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 1 of 17 PageID #: 1289




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  SYSMEX CORPORATION and SYSMEX
  AMERICA, INC.,

                 Plaintiffs,                          C.A. No.: 19-1642-RGA-CJB

         v.                                           JURY TRIAL DEMANDED

  BECKMAN COULTER, INC.,

                 Defendant.


                                     SCHEDULING ORDER

        This Is1ay of -,MVJI ~2020, the Court having conducted an initial Rule 16 scheduling

 and planning conference pursuant to Federal Rule of Civil Procedure 16(b) and Local Rule 16.1

 on January 7, 2020, and the parties having determined after discussion that the matter cannot

 be resolved at this juncture by settlement, voluntary mediation, or binding arbitration;

        IT IS SO ORDERED that:

        1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

 otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

 Federal Rule of Civil Procedure-26(a)(l) within 30 days after the Rule 16 Conference. If they

 have not already done so, the parties are to review the Court's Default Standard for Discovery,

 Including Discovery of Electronically Stored Information ("ESI"), which is posted on

 Magistrate Judge Burke's section of the Court's website (http://www.ded.uscourts.gov) under

 the "Guidelines" tab, and is incorporated herein by reference. The parties will also submit a

 proposed, modified ESI standard as agreed upon by the parties within 30 days after the

 Rule 16 Conference.




                                                  1
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 2 of 17 PageID #: 1290




         2.     Joinder of Other Parties and Amendment of Pleadings. All motions to join

 other parties, and to amend or supplement the pleadings shall be filed on or before August 31,

 2020.

         3.     Application to Court for Protective Order. Should counsel find it will be

 necessary to apply to the Court for a protective order specifying tenns and conditions for the

 disclosure of confidential information, counsel should confer and attempt to reach an agreement

 on a proposed form of order and submit it to the Court within ten (10) days from the date of this

 Order. The parties will attempt to agree to the terms of a protective order, based in part on

 the protective order entered in another litigation between the same parties to this litigation:

 Beckman Coulter, Inc. v. Sysmex Corp. et al, No. 1:18-cv-06563 (N.D. Illinois), which will be

 amended to include the additional paragraph below that is required by the Court. The

 Parties agree that documents produced in the Illinois litigation may be used in this

 litigation and the confidentiality designation applied to those documents in the Illinois

 litigation shall apply in this litigation. Should counsel be unable to reach an agreement on a

 proposed form of order, counsel must follow the provisions of Paragraph 8(h) below.

         Any proposed protective order must include the following paragraph:

                Other Proceedings. By enteiing this order and limiting the
                disclosure of information in this case, the Court does i:iot
                intend to preclude another court from finding that
                information may be relevant and subject to disclosure in
                another case. Any person or party subject to this order who
                becomes subject to a motion to disclose another party's
                information designated "confidential" [the parties should
                list any other level of designation, such as "highly
                confidential," which may be provided for in the protective
                order] pursuant to this order shall promptly notify that party
                of the motion so that the party may have an opportunity to
                appear and be heard on whether that information should be
                disclosed.


                                                 2
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 3 of 17 PageID #: 1291




        4.     Papers Filed Under Seal. When filing papers under seal, counsel shall follow

 the District Court's policy on Filing Sealed Civil Documents in CM/ECF and section G of

 the Administrative Procedures Governing Filing and Service by Electronic Means. A

 redacted version of any sealed document shall be filed electronically within seven (7) days

 of the filing of the sealed document.

         Should any party intend to request to seal or redact all or any portion of a transcript

  of a court proceeding (including a teleconference), such party should expressly note that

  intent at the start of the court proceeding. Should the party subsequently choose to make a

  request for sealing or redaction, it must, promptly after the completion of the transcript,

  file with the Court a motion for sealing/redaction, and include as attachments (1) a copy

  of the complete transcript highlighted so the Court can easily identify and read the text

  proposed to be sealed/redacted, and (2) a copy of the proposed redacted/sealed transcript.

  With its request, the party seeking redactions must demonstrate why there is good cause

  for the redactions and why disclosure of the redacted matetial would work a clearly defined

  and serious injury to the party seeking redaction.

        5.     Courtesy Copies. Other than with respect to "discovery matters," which are

 governed by Paragraph 8(h), and the final pretrial order, which is governed by Paragraph 20,

 the parties shall provide to the Court two (2) courtesy copies of all briefs and one

 (1) courtesy copy of any other document filed in support of any briefs (i.e., appendices,

 exhibits, declarations, affidavits etc.). This provision also applies to papers filed under seal.

        6.     ADR Process. Having discussed the ADR process during the Rule 16

 scheduling conference, the Court will schedule one or more teleconferences to discuss ADR

 with the parties during the pendency of this case.


                                                 3
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 4 of 17 PageID #: 1292




        7.      Disclosures. Absent agreement among the parties, and approval of the Court:

                a.     By December 30, 2019, Plaintiff shall identify the accused product(s),

 including accused methods and systems, and its damages model, as well as the asserted

 patent(s) that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the

 file history for each asserted patent.

                b.     By February 10, 2020, Defendant shall produce core technical

 documents related to the accused product(s), sufficient to show how the accused

 product(s) work(s), including but not limited to non-publicly available operation

 manuals, product literature, schematics, and specifications. Defendant shall produce

 sales figures for the accused product(s).

                c.     By March 23 2 2020, Plaintiff shall produce an initial claim chart

 relating each known accused product to the asserted claims each such product allegedly

 infringes.

                d.     By May 4, 2020, Defendant shall produce its initial invalidity

 contentions for each asserted claim, as well as the known related invalidating

 references.

                e.     By February 12, 2021, Plaintiff shall provide final infringement

 contentions.

                f.     By March 5, 2021, Defendant shall provide final invalidity

 contentions.

        8.      Discovery. Unless otherwise ordered by the Court, the limitations on

 discovery set forth in Local Rule 26.1 shall be strictly observed.



                                                 4
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 5 of 17 PageID #: 1293




                a.          Discovery Cut Off. All fact discovery in this case shall be initiated so

 that it will be completed on or before February 5, 2021.

                b.           Document Production. Document production shall be substantially

 complete by July 17, 2020.

                c.          Privilege Logs. The parties must exchange privilege logs by July 17,

 2020. Privileged documents created after the filing of the Complaint may be withheld

 without being identified to a requesting party.

                d.          Requests for Admission. A maximum of 100 requests for admission are

 permitted for each side.

                e.          Interrogatories.

                       1.          A maximum of 25 interrogatories, including contention

 interrogatories, are permitted for each side.

                      11.          The Court encourages the parties to serve and respond to

 contention interrogatories early in the case. In the absence of agreement among the parties,

 contention interrogatories, if filed, shall first be addressed by the party with the burden of

 proof. The adequacy of all interrogatory answers shall, in part, be judged by the level of

 detail each party provides; i.e., the more detail a party provides, the more detail a party shall

 receive.

                f.          Depositions.

                       i.          Limitation on Hours for Deposition Discovery. Each side is

 limited to a total of70 hours of taking testimony by deposition upon oral examination.

 Additionally, no more than 7 hours is permitted per witness without an interpreter.


                                                    5
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 6 of 17 PageID #: 1294




 Depositions that require an interpreter shall last no more than 12 hours. The extra

 hours for an interpreter will not count against the 70 hours per side. Each deposition

 will count for a minimum of 3.5 hours, even if the deposition is less than 3.5 hours.

                     ii.          Location of Depositions. Any party or representative (officer,

 director, or managing agent) of a party filing a civil action in this district court must

 ordinarily be required, upon request, to submit to a deposition at a place designated within
                                                    " made by order of the Court. A defendant
 this district. Exceptions to this general rule may be

 who becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be considered

 as having filed an action in this Court for the purpose of this provision. All depositions of

 Defendant's party-employee witnesses and Plaintiffs' party-employee witnesses

 shall occur in Chicago, Illinois at the Plaintiffs' counsel's office and in Chicago,

 Illinois at Defendant's counsel's office, respectively.

                g.         Disclosure of Expert Testimony

                      1.          Expert Reports. For the party who has the initial burden of

 proof on the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is

 due on or before March 26, 2021. The supplemental disclosure to contradict or rebut

 evidence on the same matter identified by another party is due on or before April 16, 2021.

 Reply expert reports from the party with the initial burden of proof are due on or ·before May

 7, 2021. No other expert reports will be permitted without either the consent of all parties or

 leave of the Court. Along with the submissions of the expert reports, the parties shall advise

 of the dates and times of their experts' availability for deposition. Depositions of expert

 witnesses shall be completed by May 28, 2021.




                                                   6
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 7 of 17 PageID #: 1295




                     11.          Expert Report Supplementation. The parties agree they will not

 permit expert declarations to be filed in connection with motions briefing (including case-

 dispositive motions) for any motions filed after the exchange of expert reports have

 been served. Expert declarations may be used prior to expert reports.

                    111.          Objections to Expert Testimony. To the extent any objection to

 expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

 Pharm., Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall

 be made by motion no later than the deadline for dispositive motions set forth herein, unless

 otherwise ordered by the Court. Briefing on such motions is subject to the page limits set

 out in conriection with briefing of case dispositive motions.

               h.          Discovery Matters and Disputes Relating to Protective Orders.

                     i. Any discovery motion filed without first complying with the following

 procedures will be denied without prejudice to renew pursuant to these procedures.

                    ii. Should counsel find, after good faith efforts-including verbal

 communication among Delaware and Lead Counsel for all parties to the dispute-that they are

 unable to resolve a discovery matter or a dispute regarding a protective order (other than that

 involving the initial drafting of a protective order, which is discussed further below), the

 parties involved in the discovery matter or protective order dispute shall submit a joint letter

 in substantially the following form:

                                  Dear Judge Burke:
                                  The parties in the above-referenced
                                  matter write to request the scheduling of
                                  a discovery teleconference.




                                                    7
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 8 of 17 PageID #: 1296




                                The following attorneys, including at
                                least one Delaware Counsel and at least
                                one Lead Counsel per party, participated
                                in a verbal meet-and-confer (in person
                                and/or by telephone) on the following
                                date(s):
                                Delaware Counsel: - - - - - - - -
                                Le ad Counsel:
                                The disputes requiring judicial attention
                                are listed below:
                                [provide here a non-argumentative list of
                                disputes requiring judicial attention]

                     111.       The moving party (i.e., the party seeking relief from the Court)

 should also file a "Motion For Teleconference To Resolve Discovery Dispute." The suggested

 text for this motion can be found in Magistrate Judge Burke's section of the Court's website, in

 the "Forms" tab, under the heading "Discovery Matters--Motion to Resolve Discovery

 Dispute."

                     1v.        The Court will thereafter set a discovery telephone conference.

 Not less than ninety-six (96) hours prior to the teleconference, excluding weekends and

 holidays, the moving party shall file with the Court a letter, not to exceed four (4) pages, in no

 less than 12-point font, outlining the issues in dispute and its position on those issues. This

 submission shall include: (1) a proposed order, attached as an exhibit, setting out the nature of

 the relief requested of the Court; and (2) to the extent that the dispute relates to responses to

 certain discovery requests, an attached exhibit (or exhibits) containing the requests and the

 responses in dispute. Not less than forty-eight (48) hours prior to the teleconference, excluding

 weekends and holidays, any party opposing the application for relief may file a letter, not to

 exceed four (4) pages, in no less than 12-point font, outlining that party's reasons for its

 opposition. To the extent that factual issues are disputed or are otherwise central to the Court's



                                                  8
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 9 of 17 PageID #: 1297




 analysis, the parties shall attach as an exhibit (or exhibits) sworn declarations or affidavits

 regarding those issues. Each party shall submit two (2) courtesy copies of its discovery letter

 and any attachments to the Clerk's Office within one hour of e-filing.

                      v.        Should the Court find further briefing necessary upon the

 conclusion of the telephone conference, the Court will order it. Alternatively, the Court may

 choose to resolve the dispute prior to the telephone conference and will, in that event, cancel

 the conference.

                     vi.        Should counsel find, after good faith efforts-including verbal

 communication among Delaware and Lead Counsel for all parties to the dispute-that they

 are unable to resolve a dispute regarding the initial drafting of a protective order, the parties

 involved in the dispute shall submit a joint letter in substantially the following form:

                               Dear Judge Burke:
                               The parties in the above-referenced matter
                               write to request the scheduling of a
                               teleconference to resolve .protective order
                               dispute.
                               The following attorneys, including at least
                               one Delaware Counsel and at least one
                               Lead Counsel per party, participated in a
                               verbal meet-and-confer (in person and/or
                               by telephone) on the following date(s):
                               Delaware Counsel: - - - - - - -
                               Lead Counsel: - - - - - - - -
                               The disputes requiring judicial attention
                               are listed below:
                               [provide here a non-argumentative list of
                               disputes requiring judicial attention]

                    v11.       The parties shall also file a "Joint Motion For Teleconference

 To Resolve Protective Order Dispute." The suggested text for this motion can be found in



                                                  9
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 10 of 17 PageID #: 1298




 Magistrate Judge Burke's section of the Court's website, in the "Fonns" tab, under the

 heading "Discovery Matters Joint Motion to Resolve Protective Order Dispute."

                    viii.         The Court will thereafter set a protective order dispute

 teleconference. Not less than ninety-six (96) hours prior to the teleconference, excluding

 weekends and holidays, each party shall file with the Court a letter, not to exceed two (2)

 pages, in no less than 12-point font, outlining the issues in dispute and its position on those

 issues. This submission should include the party's proposal as to how the content of the

 disputed portion(s) of the protective order should read. Not less than forty-eight (48) hours

 prior to the teleconference, excluding weekends and holidays, each party may file a letter,

 not to exceed two (2) pages, in no less than 12-point font, outlining that party's response to

 the opposing party's initial letter. Each party shall submit two (2) courtesy copies of its

 protective order dispute letter and any attachments to the Clerk's Office within one hour of

 e-filing.

                     1x.          Should the Court find further briefing necessary upon the

 conclusion of the telephone conference, the Court will order it. Alternatively, the Court may

 choose to resolve the dispute prior to the telephone conference and will, in that event, cancel

 the conference.

         9.    Motions to Amend

               a.           Any motion to amend (including a motion for leave to amend) a

 pleading shall NOT be accompanied by an opening brief but shall, instead, be

 accompanied by a letter, not to exceed three (3) pages, describing the basis for the requested

 relief, and shall attach the proposed amended pleading as well as a "blackline" comparison

 to the prior pleading.


                                                   10
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 11 of 17 PageID #: 1299




                 b.      Within seven (7) days after the filing of a motion in compliance with

  this Order, any party opposing such a motion shall file a responsive letter, not to exceed five

  (5) pages.

                 c.      Within three (3) days thereafter, the moving party may file a reply letter,

  not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

  teleconference to address the motion to amend.

         10.     Motions to Strike.

                 a.      Any motion to strike any pleading or other document shall NOT be

  accompanied by an opening brief but shall, instead, be accompanied by a letter, not to exceed

  three (3) pages, describing the basis for the requested relief, and shall attach the document to

  be stricken.

                 b.      Within seven (7) days after the filing of a motion in compliance with

  this Order, any party opposing such a motion shall file a responsive letter, not to exceed five

  (5) pages.

                 c.      Within three (3) days thereafter, the moving party may file a reply

  letter, not to exceed two (2) pages, and, by this same date, the parties shall file a letter

  requesting a teleconference to address the motion to strike.

         11.     Tutorial Describing the Technology and Matters in Issue. Unless otherwise

  ordered by the Court, the parties shall provide the Court, no later than the date 'on which the

  Joint Claim Construction Brief (see Section 13) is due, a tutorial on the technology at issue. In

  that regard, the parties may separately or jointly submit a DVD of not more than 30 minutes.

  The tutorial should focus on the technology at issue and should not be .used to argue claim



                                                    11
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 12 of 17 PageID #: 1300




 construction contentions. The parties may choose to file their tutorial(s) under seal, subject to

 any protective order in effect. Each party may comment, in writing (in no more than 5 pages)

 on the opposing party's tutorial. Any such comment shall be filed no later than 5 days after

 service of the opposing party's tutorial. As to the format selected, the parties should

 confinn the Court's technical abilities to access the infonnation contained in the tutorial.

        12.     Claim Construction Issue Identification.

                a.      On June 15, 2020, the parties shall exchange a list of those claim

 term(s)/phrase(s) that they believe need construction and their proposed claim construction of

 those term(s)/phrase(s). This document will not be filed with the Court. Subsequent to

 exchanging that list, the parties will meet and confer and exchange draft joint claim

 construction charts by June 29, 2020, to prepare a Joint Claim Construction Chart

 containing up to 10 claim terms for construction to be submitted to the Court on July 6,

 2020. The parties' Joint Claim Construction Chart should identify for the Court the

 term(s)/phrase(s) of the claim(s) in issue, and should include each party's proposed construction

 of the disputed claim language with citation(s) only to the intrinsic evidence in support of their

 respective proposed constructions. A copy of the patent(s) in issue as well as those portions of

 the intrinsic record relied upon shall be submitted with this Joint Claim Construction Chart. In

 this joint submission, the parties shall not provide argument.

        13.     Claim Construction Briefing. Plaintiff shall serve, but not file, its opening

 brief, not to exceed 20 pages, on claim construction on or before July 20, 2020. Defendant
                                                  '
 shall serve, but not file, its answering claim construction brief, not to exceed 30 pages, on or

 before August 17, 2020. Plaintiff shall serve, but not file, its reply brief, not to exceed 20

 pages, on or before September 7, 2020. Defendant shall serve, but not file, its sur-reply brief,


                                                  12
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 13 of 17 PageID #: 1301




 not to exceed 10 pages, on or before September 21, 2020. No later than October 14, 2020, the

 parties shall file a Joint Claim Construction Brief. The parties shall copy and paste their untiled

 briefs into one brief, with their positions on each claim term in sequential order, in substantially

 the form below

          JOINT CLAIM CONSTRUCTION BRIEF

   I.    Agreed-upon Constructions

   II.   Disputed Constructions

   A.     [TERM 1]

          1.    Plaintiffs Opening Position

         2.     Defendant's Answering Position

         3.     Plaintiffs Reply Position

         4.     Defendant's Sur-Reply Position

  B.     [TERM2]

          1.    Plaintiffs Opening Position

         2.     Defendant's Answering Position

         3.     Plaintiffs Reply Position

         4.     Defendant's Sur-Reply Position

  Etc. The parties need not include any general summaries of the law relating to claim

  construction. If there are any materials that would be submitted in an appendix, the parties

  shall submit them in a joint Appendix.

         14.    Hearing on Claim Construction. Beginning at 1:00 p.m., on October 28,

 2020, the court will hear argument on claim construction. The parties shall notify the Court,



                                                  13
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 14 of 17 PageID #: 1302




 by joint letter submission, no later than the date on which Defendant's sur-reply brief is

 due: (i) whether they request leave to present testimony at the hearing; (ii) the amount of

 time they are requesting be' allocated to them for the hearing; and (iii) the order in which

 they intend to present the claim terms at issue, including which side will present first for

 each term. Provided that the parties comply with all portions of this Scheduling Order, and

 any other orders of the Court, the parties should anticipate that the Court will issue its claim

 construction order within sixty (60) days of the conclusion of the claim construction

 hearing. If the Court is unable to meet this goal, it will advise the parties no later than sixty

 (60) days after the conclusion of the claim construction hearing.

        15.     Interim Status Report. On July 29, 2020, counsel shall submit a joint letter to

 the Court with an interim report on the nature of the matters in issue and the progress of.

 discovery to date. Thereafter, if the Court deems it necessary, it will schedule a status

 conference.

        16.     Supplementation. Absent agreement among the parties, and approval of the

 Court, no later than January 29, 2021, the parties must finally supplement, inter alia, the

 identification of all accused products and of all invalidity references.

        17.     Case Dispositive Motions. All case dispositive motions, an opening brief, and

 affidavits, if any, in support of the motion shall be served and filed on or before June 25, 2021.

 Briefing will be presented pursuant to the Court's Local Rules, as modified by this Order. All

 response briefs to case dispositive and Daubert motions shall be served and filed on or
                                                                                                      -1
                                                                                                       !
 before July 16, 2021. All reply briefs to case dispositive and Daubert motions be served and

 filed by July 30, 2021.




                                                  14
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 15 of 17 PageID #: 1303




                   a.     No early motions without leave. No case dispositive motion under

 Rule 56 may be filed more than ten (10) days before the above date without leave of the

 Court. A party seeking leave to file a case dispositive motion prior to ten (10) days before

 the deadline set forth above shall do so by filing a letter brief with the Court of no more than

 four (4) pages, explaining the reasons why an earlier-filed motion should be permitted. If

 any party wishes to contest this request, it may do so by filing a responsive letter brief of no

 more than four (4) pages, within seven (7) days from the date the requesting party filed its

 brief. No reply briefs shall be filed.

                   b.     Page limits combined with Daubert motion page limits. Each party is

 permitted to file as many case dispositive motions as desired; provided, however, that each

 SIDE will be limited to a combined total of 40 pages for all opening briefs, a combined

 total of 40 pages for all answering briefs, and a combined total of 20 pages for all reply

 briefs regardless of the number of case dispositive motions that are filed. In the event that

 a party files, in addition to a case dispositive motion, a Daubert motion to exclude or

 preclude all or any portion of an expert's testimony, the total amount of pages permitted

 for all case dispositive and Daubert motions shall be increased to 50 pages for all opening

 briefs, 50 pages for all answering briefs, and 25 pages for all reply briefs for each SIDE. 1

                   c.     Hearing. The Court will hear argument on all pending case dispositive

 and Daubert motions on August 13, 2021 at 1:00 p.m.. Subject to further order of the



  1
      The parties must work together to ensure that the Court receives no more than a total of 250
      pages i.e., 50 + 50 + 25 regarding one side's motion, and 50 + 50 + 25 regarding the other
      side's motions) of briefing on all case dispositive motions and Daubert motions that are
      covered by this scheduling order and any other scheduling order entered in any related case that
      is proceeding on a consolidated or coordinated pretrial schedule.


                                                    15
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 16 of 17 PageID #: 1304




 Court, each side will be allocated a total of forty-five (45) minutes to present its argument

 on all pending motions.

         18.    Applications by Motion. Except as otherwise specified herein, any

 application to the Court shall be by written motion filed with the Clerk. Any non-

 dispositive motion should contain the statement required by Local Rule 7.1.1.

         19.    Pretrial Conference. On November 19, 2021, the Court will hold a Rule 16(e)

 final pretrial conference in Court with counsel beginning at 9:00 a.m. The parties shall file a

 joint proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5 p.m. on

 the third business day before the date of the final pretrial conference. Unless otherwise ordered

 by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

 preparation of the proposed joint final pretrial order.

        20.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

 requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

 be limited to three in limine requests, unless otherwise pennitted by the Court. The in limine

 request and any response shall contain the authorities relied upon; each in limine request may be

 supported by a maximum of three pages of argument and may be opposed by a maximum of

 three pages of argument, and the party making the in limine request may add a maximum of one

 additional page in reply in support of its request. If more than one party is supporting or

 opposing an in limine request, such support or opposition shall be combined in a single three

 page submission (and, if the moving party, a single one page reply). No separate briefing shall

 be submitted on in limine requests, unless otherwise permitted by the Court.

        21.     Jury Instructions. Voir Dire and Special Verdict Forms. Where a case is to be

 tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should file (i) proposed


                                                   16
Case 1:19-cv-01642-RGA-CJB Document 29 Filed 01/16/20 Page 17 of 17 PageID #: 1305




 voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

 forms no later than 5 p.m. on the third business day before the date of the final pretrial

 conference. The parties shall submit simultaneously with filing each of the foregoing four

 documents in Word or WordPerfect format to rga_civil@ded.uscourts.gov.

         22.     Trial. This matter is scheduled for a 5-6 day trial beginning at 9:30 a.m. on

 December 6, 2021, with the subsequent trial days beginning at 9:30 a.m. Until the case is

 submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

 will be timed, as counsei'will be allocated a total number of hours in which to present their

 respective cases.



                                                          UNITED STATES MAGISTRATE JUDGE




                                                     17
